UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6401



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT LEWIS FALLS, a/k/a Robert Falls,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James C. Turk, District Judge.
(CR-93-5, CA-96-945-R)


Submitted:   October 20, 1997             Decided:   October 29, 1997


Before HALL and MURNAGHAN, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert Lewis Falls, Appellant Pro Se. Ray B. Fitzgerald, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Falls seeks to appeal the district court's order and

order on reconsideration denying his motion filed under 28 U.S.C.A.

§ 2255 (West 1994 & Supp. 1997). We have reviewed the record and

the district court's opinion and find no reversible error. Accord-

ingly, we deny a certificate of appealability and dismiss the
appeal on the reasoning of the district court. United States v.
Falls, Nos. CR-93-5; CA-96-945-R (W.D. Va. Feb. 18, 1997; Jan. 21,

1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                2